                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

POSER INVESTMENTS, INC.,

        Plaintiff,

v.                                                     Case No. 6:13-mc-18-Orl-37TBS

RAVIN HOTELS & INVESTMENTS,
LLC; GIRDHARI SANKAR;
JEYASELVAN KANAGASABAPATHY,

      Defendants.
_____________________________________

                                         ORDER

        Before the Court is U.S. Magistrate Judge Thomas B. Smith’s Report issued

pursuant to 28 U.S.C. § 636(e)(6)(B)(iii) recommending the Court hold a show cause

hearing for Defendant Girdhari Sankar’s repeated failure to appear and comply with

court orders. (Doc. 56 (“R&R”).) Magistrate Judge Smith recommends compelling Sankar

to appear in-person and show cause why he should not be held in contempt and

sanctioned for his conduct. (Id. at 4.) If Sankar fails to obey, Magistrate Judge Smith

recommends issuing a writ of bodily attachment for execution by the United States

Marshal so that Sankar is brought before the Undersigned for the show cause hearing.

(Id.)

        No objections to the R&R were filed, and the time for doing so has now passed.

Absent objections, the Court has examined the R&R only for clear error. See Wiand v. Wells

Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016);


                                            -1-
see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no error, the

Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Thomas B. Smith’s Report and Recommendation

              (Doc. 56) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Defendant Girdhari Sankar is ORDERED to appear before the

              Undersigned for an in-person show cause hearing regarding his failure to

              comply with court orders and to address why sanctions, including civil

              contempt, should not issue. This matter will be heard before the

              Undersigned on Thursday, December 13, 2018 at 10a.m. in Courtroom 4A

              of the Orlando Courthouse, 401 W. Central Boulevard, Orlando, Florida,

              32801.

       3.     Failure to appear will result in the Court issuing a writ of bodily attachment

              for a United States Marshal to bring Defendant Girdhari Sankar before the

              Court.

       DONE AND ORDERED in Chambers in Orlando, Florida, on November 13, 2018.




Copies to:
Counsel of Record


                                            -2-
